Citation Nr: 0609051	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-43 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946 and August 1948 to September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's bilateral hearing loss is a consequence of 
exposure to acoustic trauma in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The November 2004 statement of the 
case, the February 2004 notice of the RO rating decision and 
an August 2003 letter informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the August 2003 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the August 2003 letter was 
sent to the appellant prior to the January 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

The August 2003 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his claim, namely, the existence of: a) a 
current physical or mental disability; b) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; and c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence also clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records 
from federal agencies, as well as its obligation to assist 
him by providing a medical examination if necessary for the 
RO decision on his claims.  VA also explained that evidence, 
such as the dates of medical treatment during service, 
statements of persons who knew of the veteran's disability in 
service, and private physical examinations, would assist VA 
in rendering its decision.  The August 2003 letter 
additionally directed the veteran to send to VA any medical 
reports in his possession, and informed him that VA could 
obtain medical records for him with his consent.  
Accordingly, the veteran received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded a VA examination.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to this issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating the award.  


Analysis

The issue on appeal involves a claim of service connection 
for bilateral hearing loss.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
the claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In his March 2004 notice of disagreement, the veteran 
attributes his hearing loss to his service.  The veteran 
noted in an August 2003 support of claim statement that he 
rode in the noisy cargo area of the plane during frequent 
flights between Washington, D.C. and Germany while in active 
service.  In this statement, he notes that a second 
occurrence of mumps while on active duty may have contributed 
to his hearing loss.  The veteran was also subject to the 
noise of artillery fire.  In addition to the gun fire from 
the fire range, he specifically notes in his notice of 
disagreement the noise of the artillery fire during the 
invasion of Manila.  He was not provided hearing protection 
during his time as a passenger in cargo planes or during his 
exposure to artillery fire.

In a May 1951 active duty evaluation, audiometric testing was 
performed.  VA audiometric readings prior to June 30, 1966, 
and service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
-
25
LEFT
30
25
25
-
25

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

At the time of release from active duty in September 1953, no 
audiometric testing was done.  However, the veteran's hearing 
was evaluated as normal and the hearing test showed his 
whisper voice at 15/15 in his right ear and 15/15 in his left 
ear.  

While serving in the United States Air Force Reserve, the 
veteran again underwent audiometric testing.  As converted, 
the audiological evaluation performed in July 1962 showed 
pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
35
40
LEFT
15
10
10
40
35

In July 2004, the veteran underwent a VA audio evaluation.  
An audiological evaluation showed pure tone thresholds, in 
decibels, as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
65
75
80
LEFT
45
50
65
70
80

During the same evaluation, his Maryland CNC Test scores were 
84% for the right ear and 56% for the left ear.

The report of a August 2003 VA examination indicates the 
examiner's opinion that it is unlikely that the veteran's 
hearing loss is due to military service.  The examiner's 
opinion was based on the observation that  the veteran has 
low frequency asymmetrical hearing loss, which normally is of 
an origin other than noise, and the pattern and nature of the 
hearing loss, overall, resembles presbycusis more than noise 
induced hearing loss.  This evidence is given little 
probative weight, however, because the examiner did not have 
access to his service medical records.  

In an August 2004 exam report, the examiner noted that the 
most recent audiogram showed bilateral high frequency sensory 
neural hearing loss.  The examiner further noted that this 
pattern of hearing loss suggested that the cause was mainly 
presbycusis and not noise exposure.  The examiner concluded 
that the preponderance of the evidence demonstrated that the 
hearing loss due to acoustic trauma was not a progressive 
hearing loss.  

The examiner does, however, note that the veteran had mild 
hearing loss in 1951, during the veteran's active service.  
In addition, the examiner notes that approximately 20% of the 
hearing loss may well have occurred while his was in service.  

The August 2004 exam report notes the July 1962 evaluation 
but does not take into account the hearing loss documented by 
the audiometer test.  After conversion, the July 1962 
audiometer test showed hearing disability, and this evidence 
does not appear to have been fully evaluated by the examiner 
in his August 2004 report.  The veteran's representative 
urged further consideration of this 1962 hearing evaluation 
at the February 2006 hearing in this case.  The failure to 
take into consideration the July 1962 evaluation leads the 
Board to place less probative value on the examiner's 
determination that the cause of the veteran's hearing loss is 
presbycusis because the veteran was just over 41 year of age 
in July 1962.  

The Board will still place significant probative weight on 
the examiner's determination that 20 percent of the veteran's 
hearing loss may have been caused by active service.  While 
the examiner's determination as to the percent of hearing 
loss attributable to active military service appears 
speculative, the examiner's determination that there is a 
nexus between the veteran's current hearing loss and his 
military service is not.  Therefore, the holding of Bostain 
v. West will not apply.  Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus).

The Board is thus presented with an evidentiary record, which 
is both for and against the veteran's claims.  With 
consideration of the probative weights assigned the various 
items of evidence, the Board concludes that the evidence is 
in equipoise with respect to whether the veterans current 
bilateral hearing loss is related to active service.  In 
resolving all doubt in the veteran's behalf, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. § 5107. 

 


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


